

116 HR 6157 IH: Transparency for Student Veterans Act
U.S. House of Representatives
2020-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6157IN THE HOUSE OF REPRESENTATIVESMarch 9, 2020Mrs. Luria (for herself and Mr. Bilirakis) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to require the Secretary of Veterans Affairs to collect and include certain student outcome information in the GI Bill comparison tool of the Department of Veterans Affairs, and for other purposes.1.Short titleThis Act may be cited as the Transparency for Student Veterans Act. 2.Inclusion of certain student outcome information in GI Bill comparison tool of Department of Veterans Affairs(a)In generalSection 3698 of title 38, United States Code, is amended—(1)in subsection (c)—(A)by adding at the end the following new paragraph:(4)(A)The Secretary shall enter into a memorandum of understanding with the Secretary of Education, the Secretary of Defense, the Secretary of Labor, the Director of the Consumer Financial Protection Bureau, the Director of the Census Bureau, and the Commissioner of the Internal Revenue Service under which the Secretaries, the Directors, and the Commissioner shall provide to the Secretary of Veterans Affairs the following information about student outcomes with respect to students who are veterans, members of the Armed Forces, or dependents of veterans or members of the Armed Forces at educational institutions:(i)Persistence rate.(ii)Course and program completion rates.(iii)Transfer-out rate.(iv)Graduation rate.(v)Number and type of each of the following completed credentials, degrees, and certificates, expressed separately:(I)Credentials.(II)Certificates.(III)Associates degrees.(IV)Bachelors degrees.(V)Postbaccalaureate degrees.(vi)Average number of years to complete each of the credentials, degrees, and certificates referred to in clause (v).(vii)Employment rates of graduates and of individuals who attended but did not complete a degree or certificate program.(viii)Median earnings for graduates.(ix)Average salary for graduates with each major or certificate available at the institution.(x)Median amount of Federal student loans expressed separately for—(I)individuals who completed a credential, degree, or certificate; and(II)individuals who attended a program of education leading to a credential, degree, or certificate but did not complete a credential, degree, or certificate.(xi)Student loan default rate.(xii)Student loan repayment rates and the proportion of student loans in deferment or forbearance, expressed separately for—(I)individuals who completed a credential, degree, or certificate; and(II)individuals who attended a program of education leading to a credential, degree, or certificate but did not complete a credential, degree, or certificate.(xiii)Types of student loan repayment plans, expressed separately for—(I)individuals who completed a credential, degree, or certificate; and(II)individuals who attended a program of education leading to a credential, degree, or certificate but did not complete a credential, degree, or certificate.(B)The information required under subparagraph (A) shall be expressed separately for students who are veterans, students who are members of the Armed Forces, and students who are dependents of veterans or members of the Armed Forces.; and(B)in paragraph (1)(C)—(i)in clause (xi), by striking and at the end;(ii)in clause (xii), by striking the period and inserting ; and; and(iii)by adding at the end the following new clause:(xiii)the student outcome information collected pursuant to paragraph (4).;(2)by redesignating subsection (f) as subsection (g); and(3)by inserting after subsection (d) the following new subsection (f):(f)Privacy protectionsTo the extent practicable, the Secretary shall develop a comprehensive plan to protect the personally identifiable information of individuals when providing information on aggregate student outcomes under this section..(b)Deadline for implementation(1)MOU deadlineNot later than 24 months after the date of the enactment of this Act—(A)the Secretary of Veterans Affairs shall enter into the memoranda of understanding required by subsection (c)(4) of section 3698 of title 38, United States Code, as added by subsection (a); and(B)collect the data on student outcomes required to be provided pursuant to such memoranda of understanding.(2)BriefingNot later than 12 months after the date of the enactment of this Act, the Secretary shall provide to the Committee on Veterans’ Affairs of the House of Representatives a briefing on the implementation of such memoranda of this Act and the amendments made by this Act.